EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Chang on 03/10/2021.

The application has been amended as follows: 

In line 14 of claim 16, “said axial axis X” has been deleted and replaced with, --said axial axis—
In line 15 of claim 16, “outer radial diameter DFL” has been deleted and replaced with –outer radial diameter (DFL)—
In line 17 of claim 16, “outer diameter DRM” has been deleted and replaced with –outer diameter (DRM)—
In line 17 of claim 16, “with DRM  ≥ DFL” has been deleted and replaced with, --wherein, said radial outer diameter (DRM) of said at least one of said plurality of interspaced rib elements is greater than or equal to said outer radial diameter (DFL) of said flange portion--   
In line 2 of claim 17, “outer diameter Dx” has been deleted and replaced with –outer diameter (Dx
In line 3 of claim 17, “outer diameter Dx” has been deleted and replaced with (Dx)—
In line 4 of claim 17, “value DMax” has been deleted and replaced with –value (DMax)—
In line 2 of claim 25, “such as a polymer” has been deleted
In line 2 of claim 27, “such as aluminum” has been deleted

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 2017/0284601 to Kusaba.  The document discloses a pressure vessel (1) having an inner line (2), boss fitting (5) and an outer composite shell (8).  In figure 6, the boss is shown to have a flange portion (at lead line 20)) and a plurality of ribs (i.e. at lead lines 55, 53, 54), wherein at least one of the ribs (54) has a greater outer diameter than the flange portion.  However, ribs of Kusaba are located within the liner (2) and not the outer shell.  Therefore, it would not be reasonable to conclude that Kusaba discloses, “interspaced rib elements for optimizing a pressure distribution in said laminate shell” as is required by claim 16.  Further, there is no reference of record that would, absent impermissible hindsight, have motivated a person of ordinary skill in the art to have modified Kusaba to include the above discussed feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733